DETAILED ACTION 

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.  Applicant amended claims 1, 3-5, 11, 12.  Claims 1-12 are currently pending in this application.

Claim Objections
Claims 3, 4, 11, 12 are objected to because of the following informalities:
-In claim 3, line 1, “the housing is the length” should be changed to – the housing has the length --.
-In claim 4, line 1, “the housing is the height” should be changed to -- the housing has the height --.

-In claim 11, line 5, 13, “exhaust stack outlet” should be changed to -- the ship’s exhaust stack outlet --.
-In claim 11, line 14, “ships diesel engine exhaust” should be changed to – ship’s diesel engine exhaust --.
-In claim 12, line 2, “to achieve emission reductions at” should be changed to -- to achieve emission reductions at berth --.   Appropriate correction is required.
-In claim 12, line 5, “tying the emission control system” should be changed to – tying an inlet of the emission control system --.   Appropriate correction is required.
-In claim 12, line 8, “tying the emission control system” should be changed to – tying an outlet of the emission control system --.   Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claim 3 recites the limitation "the length" which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 4 recites the limitation "the height" which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recite the limitation "to achieve emission reductions at      " which renders claim indefinite since the sentence is not complete.
-Claim 12 recite the limitation "emit filtered exhaust through the ship’s exhaust stack outlet" and “for filtering the ship’s diesel engine exhaust to produce a filtered exhaust” which renders claim indefinite since it is unclear that both “filtered exhaust “ are the same or not.
-Claim 12 recite the limitation "tying the emission control system into an outlet" which renders claim indefinite since it is unclear that “an outlet” of the ship or else.  
Claims 5, 6 are rejected by virtue of their dependence on claim 3.

Allowable Subject Matter
Claims 1, 2, 7-10 are allowed.
Claim 11 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


       Conclusion
	Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747